Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 1 of 44 PageID #: 5911




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE



BIO-RAD LABORATORIES, INC., THE                 C.A. No. 20-00506-RGA
UNIVERSITY OF CHICAGO,
LAWRENCE LIVERMORE NATIONAL                     DEMAND FOR JURY TRIAL
SECURITY LLC, and PRESIDENT AND
FELLOWS OF HARVARD COLLEGE

                            Plaintiffs,

      v.
DROPWORKS, INC.,

                            Defendant.


           DROPWORKS, INC.’S ANSWER TO THIRD AMENDED COMPLAINT
       Defendant Dropworks, Inc. (“Dropworks”) hereby answers Plaintiffs Bio-Rad

Laboratories, Inc. (“Bio-Rad”), the University of Chicago, Lawrence Livermore National

Security LLC (“LLNS”), and President and Fellows of Harvard College’s (“Harvard

University”) (collectively, “Plaintiffs”) Third Amended Complaint (“TAC”) for Patent

Infringement, by corresponding paragraph numbers as follows. Unless specifically admitted,

Dropworks denies each and every allegation made by Plaintiffs in the TAC and states as follows:

                              PRELIMINARY STATEMENT

       Dropworks is a life sciences start-up working towards a better digital PCR platform.

Digital PCR is a method of quantitatively measuring DNA or RNA by counting the number of

individual DNA or RNA molecules present in a sample. Dropworks’ Continuum Digital Flow

PCR System aims to provide fast, high-throughput analysis, while maintaining detection

sensitivity and a single-step (“hit run and walk away”) workflow. While the Continuum Digital

Flow PCR System is for research use only, Dropworks hopes to contribute to future innovations
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 2 of 44 PageID #: 5912




in personalized medicine and point-of-care diagnostics. Dropworks has yet to bring its system to

the market.

        Plaintiffs are research science giants. Bio-Rad employs over 8,000 people worldwide and

had $2.2 billion in sales revenue in 2019. Plaintiffs assert direct infringement claims against

Dropworks based on seven patents—U.S. Patent Nos. 8,304,193 (the “’193 patent”), 9,127,310

(the “’310 patent”), RE41,780 (the “’780 patent”), RE43,365 (the “’365 patent”), and 9,056,289

(the “’289 patent”), 8,822,148 (“’148 patent”), and 91,132,394 (“’394 patent”) (collectively, the

“Asserted Patents”). Plaintiffs also seek a declaratory judgment that Dropworks indirectly

infringes each of the Asserted Patents. Dropworks herein raises counterclaims seeking a

declaratory judgment that the Asserted Patents are invalid and that Dropworks does not infringe

them.

                                 NATURE OF THE ACTION1
        1.     Dropworks admits that Plaintiffs purport to bring this action alleging patent

infringement arising under the United States Patent Act, 35 U.S.C. § 1 et seq., and under the

Declaratory Judgment Act, 28 U.S.C. §§ 2001 and 2002.

        2.     Dropworks admits that Plaintiffs purport to bring this action based on the United

States Patent Act, 35 U.S.C. § 1 et seq., to enforce their alleged rights under the Asserted Patents.

Dropworks denies any remaining allegations in paragraph 2.

                                         THE PARTIES
        3.     Dropworks lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 3 and on that basis denies them.

        4.     Dropworks lacks sufficient knowledge or information to form a belief as to the



1
 Dropworks generally repeats the headings of the TAC for the Court’s convenience, without
adopting them for their substance.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 3 of 44 PageID #: 5913




truth of the allegations set forth in paragraph 4 and on that basis denies them.

       5.      Dropworks lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 5 and on that basis denies them.

       6.      Dropworks lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 6 and on that basis denies them.
       7.      Admitted.

                                 JURSDICTION AND VENUE
       8.      Dropworks admits that Plaintiffs purport to bring this action for patent

infringement under the United States Patent Act, 35 U.S.C. § 1 et seq.

       9.      Dropworks admits that this action falls within the ambit of 28 U.S.C. §§ 1331 and

1338(a) if the justiciability requirements are met.

       10.     Dropworks admits that this Court has personal jurisdiction over Dropworks.

       11.     Dropworks admits that venue is proper in this District for purposes of this action.

                                         BACKGROUND
       12.     Dropworks lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 12 and on that basis denies them.

       13.     Dropworks admits that it was incorporated in the State of Delaware on June 16,

2016. Dropworks admits that it is developing a product referred to as the Continuum Digital

Flow PCR System, a self-contained instrument that performs digital PCR in droplets.

Dropworks denies any remaining allegations in paragraph 13.

       14.     Dropworks admits that it tests and uses experimental and development models of

the Continuum Digital Flow PCR System in connection with its internal research and

development. Dropworks denies any remaining allegations in paragraph 14.

       15.     Dropworks admits that it is headquartered in the United States and that certain

work pertaining to development and marketing of the Continuum Digital Flow PCR System

occurs in the United States. Dropworks denies any remaining allegations in paragraph 15.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 4 of 44 PageID #: 5914




        16.     Dropworks admits that (1) Exhibit O appears to be a copy of a portion of the

Dropworks website (dropworks.com); (2) Exhibits P-T and W appear to be copies of Tweets

posted by Dropworks; (3) Exhibit U appears to be a copy of a portion of Dropworks’ Twitter

profile; and (4) Exhibit V appears to be a copy of a portion of Dropworks’ LinkedIn profile.

Dropworks admits that it intends to launch its Continuum Digital Flow PCR System for sale.

Otherwise, the above exhibits speak for themselves and Dropworks denies any remaining

allegations in paragraph 16.

        17.     Dropworks admits that it has engaged in marketing communications concerning

the Continuum Digital Flow PCR System and intends to sell the Continuum Digital Flow PCR

System in the future. Dropworks denies any remaining allegations in paragraph 17.
        18.     Denied.

                                         COUNT I
                      (Direct Infringement of U.S. Patent No. 8,304,193)

        19.     Dropworks incorporates each of the preceding paragraphs of its Answer as if set

forth fully herein.

        20.     Dropworks admits that Exhibit A appears to be a copy of U.S. Patent No.

8,304,193 B2, entitled “Method for Conducting an Autocatalytic Reaction in Plugs in a

Microfluidic System,” and which states on its face that it was issued on November 6, 2012.

Dropworks denies any remaining allegations in paragraph 20.

        21.     Dropworks denies that Rustem F. Ismagilov, Joshua David Tice, Cory John

Gerdts, and Bo Zheng are the sole and true inventors of the ’193 patent. Dropworks lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations

set forth in paragraph 21 and on that basis denies them.

        22.     Dropworks lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 22 and on that basis denies them.

        23.     Denied.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 5 of 44 PageID #: 5915




        24.     Dropworks admits that Exhibit F appears to be a claim chart for claims 1-8 and

11-14 of the ’193 patent. Dropworks denies that Exhibit F prima facie establishes that the

Continuum Digital Flow PCR System meets any limitation of those claims of the ’193 patent.

The remaining allegations in paragraph 24 are legal conclusions that need not be admitted or

denied. Dropworks denies any remaining allegations in paragraph 24.

        25.     Dropworks admits that Exhibit M appears to be an Information Disclosure

Statement (“IDS”) filed for United States Patent Application No. 16/413,416 that cites to the

’193 patent, but denies that Dropworks filed that IDS or cited the ’193 patent in it. Dropworks

admits that United States Patent Application No. 16/413,416 is entitled “Systems and Methods

Related to Continuous Flow Droplet Reaction,” and names as an inventor Dropworks co-founder

Andrew Larsen. Dropworks admits that Exhibit N appears to be an IDS filed for United States

Patent Application No. 16/372,290 that cites to the ’193 patent. Dropworks admits that United

States Patent Application No. 16/372,290 is entitled “Systems and Methods for Serial Flow

Emulsion Processes,” and was filed by Dropworks. Dropworks admits that it has had notice of

the ’193 patent and Plaintiffs’ allegations in the Complaint since the filing and service of

Plaintiffs’ Complaint (D.I. 1). Dropworks denies any remaining allegations in paragraph 25.

        26.     Denied.

        27.     Denied.
        28.     Denied.
        29.     Dropworks admits that, through its counsel, it filed an IDS for United States

Patent Application No. 16/372,290 that cites to the ’193 patent. Dropworks denies any

remaining allegations in paragraph 29.

                                         COUNT II
              (Declaratory Judgment of Indirect Infringement of the ’193 Patent)

        30.     Dropworks incorporates each of the preceding paragraphs of its Answer as if set

forth fully herein.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 6 of 44 PageID #: 5916




        31.     Dropworks admits that Plaintiffs purport to bring this count under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        32.     Admitted.

        33.     Dropworks admits that it has engaged in marketing communications concerning

the Continuum Digital Flow PCR System. Dropworks admits that Exhibit F appears to be a

claim chart of claims 1-8 and 11-14 of the ’193 patent. Dropworks denies any remaining

allegations in paragraph 33.

        34.     Denied.

        35.     Denied.

        36.     Denied.

        37.     Denied.

        38.     Denied.
        39.     Denied.

                                         COUNT III
                       (Direct Infringement of U.S. Patent No. 9,127,310)

        40.     Dropworks incorporates each of the preceding paragraphs of its Answer as if set

forth fully herein.

        41.     Dropworks admits that Exhibit B appears to be a copy of U.S. Patent No.

9,127,310 B2, entitled “Digital Analyte Analysis,” and which states on its face that it was issued

on September 8, 2015. Dropworks denies any remaining allegations in paragraph 41.

        42.     Dropworks admits that the ’310 patent states on its face that Jonathan William

Larson, Qun Zhong, and Darren R. Link are inventors. Dropworks lacks sufficient knowledge or

information to form a belief as to the truth of the remaining allegations set forth in paragraph 42

and on that basis denies them.

        43.     Denied.

        44.     Dropworks admits that Exhibit G appears to be a claim chart for claims 1-6, 8-10,
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 7 of 44 PageID #: 5917




and 23 of the ’310 patent. Dropworks denies that Exhibit G prima facie establishes that the

Continuum Digital Flow PCR System meets any limitation of those claims of the ’310 patent.

The remaining allegations in paragraph 44 are legal conclusions that need not be admitted or

denied. Dropworks denies any remaining allegations in paragraph 44.

        45.     Dropworks admits that Exhibit M appears to be an IDS filed for United States

Patent Application No. 16/413,416 that cites to the ’310 patent, but denies that Dropworks filed

that IDS or cited the ’310 patent in it. Dropworks admits that United States Patent Application

No. 16/413,416 is entitled “Systems and Methods Related to Continuous Flow Droplet

Reaction,” and names as an inventor Dropworks co-founder Andrew Larsen. Dropworks admits

that Exhibit N appears to be an IDS filed for United States Patent Application No. 16/372,290

that cites to the ’310 patent. Dropworks admits that United States Patent Application No.

16/372,290 is entitled “Systems and Methods for Serial Flow Emulsion Processes,” and was filed

by Dropworks. Dropworks admits that it has had notice of the ’310 patent and Plaintiffs’

allegations in the Complaint since the filing and service of Plaintiffs’ Complaint (D.I. 1).

Dropworks denies any remaining allegations in paragraph 45.

        46.     Denied.

        47.     Denied.

        48.     Denied.
        49.     Dropworks admits that, through its counsel, it filed an IDS for United States Patent

Application No. 16/372,290 that cites to the ’310 patent. Dropworks denies any remaining

allegations in paragraph 49.

                                       COUNT IV
                  (Declaratory Judgment of Infringement of the ’310 Patent)

        50.     Dropworks incorporates each of the preceding paragraphs of its Answer as if set

forth fully herein.

        51.     Dropworks admits that Plaintiffs purport to bring this count under the Declaratory
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 8 of 44 PageID #: 5918




Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        52.     Admitted.

        53.     Dropworks admits that it has engaged in marketing communications concerning

the Continuum Digital Flow PCR System. Dropworks admits that Exhibit G appears to be a

claim chart of claims 1-6, 8-10, and 23 of the ’310 patent. Dropworks denies any remaining

allegations in paragraph 53.

        54.     Denied.

        55.     Denied.

        56.     Denied.

        57.     Denied.

        58.     Denied.
        59.     Denied.

                                         COUNT V
                      (Direct Infringement of U.S. Patent No. RE41,780)

        60.     Dropworks incorporates each of the preceding paragraphs of its Answer as if set

forth fully herein.

        61.     Dropworks admits that Exhibit C appears to be a copy of U.S. Patent No.

RE41,780, entitled “Chemical Amplification Based on Fluid Partitioning in an Immiscible

Liquid,” and which states on its face that it was issued on September 28, 2010. Dropworks

denies any remaining allegations in paragraph 61.

        62.     Dropworks admits that the ’780 patent states on its face that Brian L. Anderson,

Bill W. Colston, and Christopher J. Elkin are inventors. Dropworks lacks sufficient knowledge

or information to form a belief as to the truth of the remaining allegations set forth in paragraph

62 and on that basis denies them.

        63.     Dropworks lacks sufficient knowledge or information to form a belief as to the
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 9 of 44 PageID #: 5919




truth of the allegations set forth in paragraph 63 and on that basis denies them.

       64.     Denied.

       65.     Dropworks admits that Exhibit H appears to be a claim chart of claims 10-17, 19,

21-25, 27-30, 32-43, 45, and 47-51 of the ’780 patent. Dropworks denies that Exhibit H prima

facie establishes that the Continuum Digital Flow PCR System meets any limitation of those

claims of the ’780 patent. The remaining allegations in paragraph 65 are legal conclusions that

need not be admitted or denied. Dropworks denies any remaining allegations in paragraph 65.
       66.     Dropworks admits that Exhibit M appears to be an IDS filed for United States

Patent Application No. 16/413,416 that cites to the ’780 patent. Dropworks admits that United

States Patent Application No. 16/413,416 is entitled “Systems and Methods Related to

Continuous Flow Droplet Reaction,” and names as an inventor Dropworks co-founder Andrew

Larsen. Dropworks admits that Exhibit N appears to be an IDS filed for United States Patent

Application No. 16/372,290 that cites to the ’780 patent. Dropworks admits that United States

Patent Application No. 16/372,290 is entitled “Systems and Methods for Serial Flow Emulsion

Processes,” and was filed by Dropworks. Dropworks admits that it has had notice of the ’780

patent and Plaintiffs’ allegations in the First Amended Complaint (the “FAC”) since the filing

and service of the FAC (D.I. 14). Dropworks denies any remaining allegations in paragraph 66.

       67.     Denied.
       68.     Denied.

       69.     Denied.

       70.     Dropworks admits that, through its counsel, it filed an IDS for United States

Patent Application No. 16/372,290 that cites to the ’780 patent. Dropworks denies any

remaining allegations in paragraph 70.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 10 of 44 PageID #: 5920




                                       COUNT VI
                  (Declaratory Judgment of Infringement of the ’780 Patent)

        71.     Dropworks incorporates each of the preceding paragraphs of its Answer as if set

forth fully herein.

        72.     Dropworks admits that Plaintiffs purport to bring this count under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        73.     Admitted.

        74.     Dropworks admits that it has engaged in marketing communications concerning

the Continuum Digital Flow PCR System. Dropworks admits that Exhibit H appears to be a

claim chart of claims 10-17, 19, 21-25, 27-30, 32-43, 45, and 47-51 of the ’780 patent.

Dropworks denies any remaining allegations in paragraph 74.

        75.     Denied.

        76.     Denied.

        77.     Denied.

        78.     Denied.

        79.     Denied.

        80.     Denied.

                                        COUNT VII
                      (Direct Infringement of U.S. Patent No. RE43,365)

        81.     Dropworks incorporates each of the preceding paragraphs of its Answer as if set

forth fully herein.

        82.     Dropworks admits that Exhibit D appears to be a copy of U.S. Patent No.

RE43,365, entitled “Apparatus for Chemical Amplification Based on Fluid Partitioning in an

Immiscible Liquid,” and which states on its face that it was issued on May 8, 2012. Dropworks

denies any remaining allegations in paragraph 82.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 11 of 44 PageID #: 5921




       83.     Dropworks admits that the ’365 patent states on its face that Brian L. Anderson,

Bill W. Colston, and Christopher J. Elkin are inventors. Dropworks lacks sufficient knowledge

or information to form a belief as to the truth of the remaining allegations set forth in paragraph

83 and on that basis denies them.

       84.     Dropworks lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 84 and on that basis denies them.

       85.     Denied.

       86.     Dropworks admits that Exhibit I appears to be a claim chart of claims 11-12, 14-

15, and 17 of the ’365 patent. Dropworks denies that Exhibit I prima facie establishes that the

Continuum Digital Flow PCR System meets any limitation of those claims of the ’365 patent.

The remaining allegations in paragraph 86 are legal conclusions that need not be admitted or

denied. Dropworks denies any remaining allegations in paragraph 86.
       87.     Dropworks admits that Exhibit M appears to be an IDS filed for United States

Patent Application No. 16/413,416 that cites to the ’365 patent, but denies that Dropworks filed

that IDS or cited the ’365 patent in it. Dropworks admits that United States Patent Application

No. 16/413,416 is entitled “Systems and Methods Related to Continuous Flow Droplet

Reaction,” and names as an inventor Dropworks co-founder Andrew Larsen. Dropworks admits

that Exhibit N appears to be an IDS filed for United States Patent Application No. 16/372,290

that cites to the ’365 patent. Dropworks admits that United States Patent Application No.

16/372,290 is entitled “Systems and Methods for Serial Flow Emulsion Processes,” and was filed

by Dropworks. Dropworks admits that it has had notice of the ’365 patent and Plaintiffs’

allegations in the FAC since the filing and service of the FAC (D.I. 14). Dropworks denies any

remaining allegations in paragraph 87.

       88.     Denied.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 12 of 44 PageID #: 5922




        89.      Denied.

        90.      Denied.

        91.      Dropworks admits that, through its counsel, it filed an IDS for United States

Patent Application No. 16/372,290 that cites to the ’365 patent. Dropworks denies any

remaining allegations in paragraph 91.

                                         COUNT VIII
               (Declaratory Judgment of Indirect Infringement of the ’365 Patent)

        92.      Dropworks incorporates each of the preceding paragraphs of its Answer as if set

forth fully herein.

        93.      Dropworks admits that Plaintiffs purport to bring this count under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        94.      Admitted.

        95.      Dropworks admits that it has engaged in marketing communications concerning

the Continuum Digital Flow PCR System. Dropworks admits that Exhibit I appears to be a

claim chart of claims 11-12, 14-15, and 17 of the ’365 patent. Dropworks denies any remaining

allegations in paragraph 95.

        96.      Denied.

        97.      Denied.

        98.      Denied.

        99.      Denied.

        100.     Denied.

        101.     Denied.

                                          COUNT IX
                        (Direct Infringement of U.S. Patent No. 9,056,289)

        102.     Dropworks incorporates each of the preceding paragraphs of its Answer as if set
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 13 of 44 PageID #: 5923




forth fully herein.

        103.    Dropworks admits that Exhibit E appears to be a copy of U.S. Patent No.

9,056,289, entitled “Apparatus for Chemical Amplification Based on Fluid Partitioning in an

Immiscible Liquid,” and which states on its face that it was issued on June 16, 2015. Dropworks

denies any remaining allegations in paragraph 103.

        104.    Dropworks admits that the ’289 patent states on its face that David A. Weitz and

Adam R. Abate are inventors. Dropworks lacks sufficient knowledge or information to form a

belief as to the truth of the remaining allegations set forth in paragraph 104 and on that basis

denies them.

        105.    Dropworks lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 105 and on that basis denies them.

        106.    Denied.

        107.    Dropworks admits that Exhibit J appears to be a claim chart of claim 19 of the

’289 patent. Dropworks denies that Exhibit J prima facie establishes that the Continuum Digital

Flow PCR System meets any limitation of claim 19 of the ’289 patent. The remaining

allegations in paragraph 107 are legal conclusions that need not be admitted or denied.

Dropworks denies any remaining allegations in paragraph 107.
        108.    Dropworks admits that it has had notice of the ’289 patent and Plaintiffs’

allegations in the SAC since the filing and service of the SAC (D.I. 27). Dropworks denies any

remaining allegations in paragraph 108.

        109.    Denied.
        110.    Denied.

        111.    Denied.

        112.    Dropworks admits that it has had knowledge of the ’289 patent since the filing
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 14 of 44 PageID #: 5924




and service of the SAC. Dropworks denies any remaining allegations in paragraph 112.

                                          COUNT X
               (Declaratory Judgment of Indirect Infringement of the ’289 Patent)

        113.     Dropworks incorporates each of the preceding paragraphs of its Answer as if set

forth fully herein.

        114.     Dropworks admits that Plaintiffs purport to bring this count under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        115.     Admitted.

        116.     Dropworks admits that it has engaged in marketing communications concerning

the Continuum Digital Flow PCR System. Dropworks admits that Exhibit J appears to be a

claim chart of claim 19 of the ’289 patent. Dropworks denies any remaining allegations in

paragraph 116.

        117.     Denied.

        118.     Denied.

        119.     Denied.

        120.     Denied.

        121.     Denied.

        122.     Denied.

                                          COUNT XI
                        (Direct Infringement of U.S. Patent No. 8,822,148)

        123.     Dropworks incorporates each of the preceding paragraphs of its Answer as if set

forth fully herein.

        124.     Dropworks admits that Exhibit X appears to be a copy of U.S. Patent No.

8,822,148 B2, entitled “Method of Performing PCR Reaction in Continuously Flowing

Microfluidic Plugs,” and which states on its face that is was issued on September 2, 2014.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 15 of 44 PageID #: 5925




Dropworks denies any remaining allegations in paragraph 124.

       125.    Dropworks denies that Rustem F. Ismagilov, Joshua David Tice, Cory John

Gerdts, and Bo Zheng are the sole and true inventors of the ’148 patent. Dropworks lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations

set forth in paragraph 125 and on that basis denies them.

       126.    Dropworks lacks sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in paragraph 126 and on that basis denies them.

       127.    Denied.

       128.    Dropworks admits that Exhibit Z appears to be a claim chart for claims 1-4 and 6-

8 of the ’148 patent. Dropworks denies that Exhibit Z prima facie establishes that the

Continuum Digital Flow PCR System meets any limitation of those claims of the ’148 patent.

The remaining allegations in paragraph 128 are legal conclusions that need not be admitted or

denied. Dropworks denies any remaining allegations in paragraph 128.

       129.    Dropworks admits that Exhibit M appears to be an IDS filed for United States

Patent Application No. 16/413,416 that cites to the ’148 patent, but denies that Dropworks filed

that IDS or cited the ’148 patent in it. Dropworks admits that United States Patent Application

No. 16/413,416 is entitled “Systems and Methods Related to Continuous Flow Droplet

Reaction,” and names as an inventor Dropworks co-founder Andrew Larsen. Dropworks admits

that Exhibit N appears to be an IDS filed for United States Patent Application No. 16/372,290

that cites to the ’148 patent. Dropworks admits that United States Patent Application No.

16/372,290 is entitled “Systems and Methods for Serial Flow Emulsion Processes,” and was filed

by Dropworks. Dropworks admits that it has had notice of the ’148 patent and Plaintiffs’

allegations in the TAC since the filing and service of the TAC (D.I. 71). Dropworks denies any
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 16 of 44 PageID #: 5926




remaining allegations in paragraph 129.

        130.     Denied.

        131.     Denied.

        132.     Denied.

        133.     Dropworks admits that, through its counsel, it filed an IDS for United States

Patent Application No. 16/372,290 that cites to the ’148 patent. Dropworks denies any

remaining allegations in paragraph 133.

                                         COUNT XII
               (Declaratory Judgment of Indirect Infringement of the ’148 Patent)

        134.     Dropworks incorporates each of the preceding paragraphs of its Answer as if set

forth fully herein.

        135.     Dropworks admits that Plaintiffs purport to bring this count under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        136.     Admitted.

        137.     Dropworks admits that it has engaged in marketing communications concerning

the Continuum Digital Flow PCR System. Dropworks admits that Exhibit Z appears to be a

claim chart of claims 1-4 and 6-8 of the ’148 patent. Dropworks denies any remaining

allegations in paragraph 137.

        138.     Denied.

        139.     Denied.

        140.     Denied.

        141.     Denied.

        142.     Denied.

        143.     Denied.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 17 of 44 PageID #: 5927




                                         COUNT XIII
                       (Direct Infringement of U.S. Patent No. 9,132,394)

        144.     Dropworks incorporates each of the preceding paragraphs of its Answer as if set

forth fully herein.

        145.     Dropworks admits that Exhibit Y appears to be a copy of U.S. Patent No.

9,132,394 B2, entitled “System for Detection of Spaced Droplets,” and which states on its face

that it was issued on September 15, 2015. Dropworks denies any remaining allegations in

paragraph 145.

        146.     Dropworks denies that Anthony J. Makarewicz, Jr. and Amy L. Hiddessen are the

sole and true inventors of the ’394 patent. Dropworks lacks sufficient knowledge or information

to form a belief as to the truth of the remaining allegations set forth in paragraph 146 and on that

basis denies them.

        147.     Denied.

        148.     Dropworks admits that Exhibit AA appears to be a claim chart for claims 25, 27-

30, and 32 of the ’394 patent. Dropworks denies that Exhibit AA prima facie establishes that the

Continuum Digital Flow PCR System meets any limitation of those claims of the ’394 patent.

The remaining allegations in paragraph 148 are legal conclusions that need not be admitted or

denied. Dropworks denies any remaining allegations in paragraph 148.

        149.     Dropworks admits that Exhibit M appears to be an IDS filed for United States

Patent Application No. 16/413,416 that cites to the ’394 patent, but denies that Dropworks filed

that IDS or cited the ’394 patent in it. Dropworks admits that United States Patent Application

No. 16/413,416 is entitled “Systems and Methods Related to Continuous Flow Droplet

Reaction,” and names as an inventor Dropworks co-founder Andrew Larsen. Dropworks admits

that Exhibit N appears to be an IDS filed for United States Patent Application No. 16/372,290
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 18 of 44 PageID #: 5928




that cites to the ’394 patent. Dropworks admits that United States Patent Application No.

16/372,290 is entitled “Systems and Methods for Serial Flow Emulsion Processes,” and was filed

by Dropworks. Dropworks admits that it has had notice of the ’394 patent and Plaintiffs’

allegations in the TAC since the filing and service of the TAC (D.I. 71). Dropworks denies any

remaining allegations in paragraph 149.

        150.     Denied.

        151.     Denied.

        152.     Denied.

        153.     Dropworks admits that, through its counsel, it filed an IDS for United States

Patent Application No. 16/372,290 that cites to the ’394 patent. Dropworks denies any

remaining allegations in paragraph 153.

                                         COUNT XIV
               (Declaratory Judgment of Indirect Infringement of the ’394 Patent)

        154.     Dropworks incorporates each of the preceding paragraphs in its Answer as if set

forth fully herein.

        155.     Dropworks admits that Plaintiffs purport to bring this count under the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        156.     Admitted.

        157.     Dropworks admits that it has engaged in marketing communications concerning

the Continuum Digital Flow PCR System. Dropworks admits that Exhibit AA appears to be a

claim chart of claims 25, 27-30, and 32 of the ’394 patent. Dropworks denies any remaining

allegations in paragraph 157.

        158.     Denied.

        159.     Denied.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 19 of 44 PageID #: 5929




       160.    Denied.

       161.    Denied.

       162.    Denied.

       163.    Denied.

                           RESPONSE TO PRAYER FOR RELIEF

       Dropworks denies that Plaintiffs are entitled to any of the relief requested in the TAC and

denies that Plaintiffs are entitled to any relief at all. Dropworks denies any remaining allegations

of the TAC.

                         AFFIRMATIVE AND OTHER DEFENSES

       Without assuming any burden other than those imposed by operation of law, and without

admitting that it bears the burden of proof with respect to any of the following, Dropworks

alleges as follows from the facts presently known to it, while reserving the right to add additional

defenses based on facts learned in discovery or otherwise.

                                        FIRST DEFENSE

                             (Non-Infringement of the ’193 Patent)

       Dropworks has not infringed, and will not infringe, directly or indirectly, literally or

under the doctrine of equivalents, any valid and enforceable claim of the ’193 patent.

                                      SECOND DEFENSE

                                 (Invalidity of the ’193 Patent)

       The claims of the ’193 patent are invalid under 35 U.S.C. §§ 101, 102, 103, 112, 115

and/or 116, or the Rules and Regulations of the U.S. Patent and Trademark Office (“PTO”) set

forth in Title 37 of the Code of Federal Regulations.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 20 of 44 PageID #: 5930




                                       THIRD DEFENSE

                            (Non-Infringement of the ’310 Patent)

       Dropworks has not infringed, and will not infringe, directly or indirectly, literally or

under the doctrine of equivalents, any valid and enforceable claim of the ’310 patent.

                                      FOURTH DEFENSE

                                 (Invalidity of the ’310 Patent)

       The claims of the ’310 patent are invalid under 35 U.S.C. §§ 101, 102, 103, and/or 112,

or the Rules and Regulations of the PTO set forth in Title 37 of the Code of Federal Regulations.

                                       FIFTH DEFENSE

                            (Non-Infringement of the ’780 Patent)

       Dropworks has not infringed, and will not infringe, directly or indirectly, literally or

under the doctrine of equivalents, any valid and enforceable claim of the ’780 patent.

                                       SIXTH DEFENSE

                                 (Invalidity of the ’780 Patent)

       The claims of the ’780 patent are invalid under 35 U.S.C. §§ 101, 102, 103, and/or 112,

or the Rules and Regulations of the PTO set forth in Title 37 of the Code of Federal Regulations.

                                     SEVENTH DEFENSE

                     (Invalidity of the ’780 Patent under 35 U.S.C. § 251)

       The claims of the ’780 patent are invalid under 35 U.S.C. § 251.

                                      EIGHTH DEFENSE

                            (Non-Infringement of the ’365 Patent)

       Dropworks has not infringed, and will not infringe, directly or indirectly, literally or

under the doctrine of equivalents, any valid and enforceable claim of the ’365 patent.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 21 of 44 PageID #: 5931




                                        NINTH DEFENSE

                                  (Invalidity of the ’365 Patent)

       The claims of the ’365 patent are invalid under 35 U.S.C. §§ 101, 102, 103, and/or 112,

or the Rules and Regulations of the PTO set forth in Title 37 of the Code of Federal Regulations.

                                       TENTH DEFENSE

                     (Invalidity of the ’365 Patent under 35 U.S.C. § 251)

       The claims of the ’365 patent are invalid under 35 U.S.C. § 251.

                                     ELEVENTH DEFENSE

                             (Non-Infringement of the ’289 Patent)

       Dropworks has not infringed, and will not infringe, directly or indirectly, literally or

under the doctrine of equivalents, any valid and enforceable claim of the ’289 patent.

                                     TWELFTH DEFENSE

                                  (Invalidity of the ’289 Patent)

       The claims of the ’289 patent are invalid under 35 U.S.C. §§ 101, 102, 103, and/or 112,

or the Rules and Regulations of the PTO set forth in Title 37 of the Code of Federal Regulations.

                                   THIRTEENTH DEFENSE

                            (Failure to State a Claim - Infringement)

       Plaintiffs have failed to state a claim for infringement of any of the Asserted Patents,

because Plaintiffs have not pled any facts that would entitle them to that relief, including because

Plaintiffs rely on patent applications for their allegations of infringement without alleging that

those applications describe the functionality of any model or version of the Continuum Digital

Flow PCR System.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 22 of 44 PageID #: 5932




                                   FOURTEENTH DEFENSE

                       (Failure to State a Claim – Indirect Infringement)

       Plaintiffs have failed to state a claim for a declaratory judgment of non-infringement of

any of the Asserted Patents, because Plaintiffs have not pled any facts that would entitle them to

that relief, including because Plaintiffs rely on patent applications for their allegations of

infringement without alleging that those applications describe the functionality of any model or

version of the Continuum Digital Flow PCR System.

                                     FIFTEENTH DEFENSE

                (Lack of Subject Matter Jurisdiction – Indirect Infringement)

       The Court lacks subject matter jurisdiction to entertain Plaintiffs’ indirect infringement

claims because there is no live case or controversy with respect to infringement by third parties.

                                     SIXTEENTH DEFENSE

                                          (Unclean Hands)

       Plaintiffs come to the Court with unclean hands due to the manner in which they obtained

part or all of the purported bases to make the factual allegations in the TAC and due to Plaintiffs’

assertions in this case of multiple patents obtained and/or being maintained based on inconsistent

statements.

       By way of non-limiting example, Plaintiffs have taken diametrically opposed positions

before the Patent Office during prosecution of the ’148 patent and before the Patent Trial and

Appeal Board (“PTAB”) in the pending inter partes review (“IPR”) proceedings for the ’780 and

’365 patents. During prosecution of the ’148 patent, Plaintiff The University of Chicago

overcame a rejection of the pending claims as invalid in view of prior art by claiming priority to

earlier filed provisional application No. 60/394,544 (the “’544 provisional”). The University of
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 23 of 44 PageID #: 5933




Chicago argued that the ’544 provisional disclosed PCR in droplets because it disclosed a

polymerization reaction and “PCR is clearly a polymerization reaction.” The examiner accepted

The University of Chicago’s argument (the only one offered in view of the pending obviousness

rejection) and issued a Notice of Allowance expressly noting that “Applicants convinced the

examiner that they pioneered performing PCR reactions in flowing droplets in the high-

competitive field of microfluidics related to biochemical applications.” The ’193 patent, which

is a continuation of the ’148 patent, claims priority to the same ’544 provisional. Plaintiffs in

this case collectively assert that Dropworks infringes the ’193 patent and the ’148 patent, and so

are necessarily alleging that the ’148 patent and the ’193 patent are valid and validly issued.

Plaintiffs never retracted or corrected the statement made to the Patent Office regarding the

alleged disclosures of the ’544 provisional. In part on the basis of the never-retracted or

corrected priority claim, Dropworks asserted the ’193 patent as prior art against the ’780 and

’365 patents in the pending IPR proceedings. In response, through the same counsel representing

all Plaintiffs in the action before this Court, Plaintiff LLNS asserted to the PTAB that the ’193

patent is not prior art to the ’780 and ’365 patents because the ’544 provisional does not disclose

PCR in droplets. In direct conflict with its co-Plaintiff’s statements during prosecution, LLNS

asserted that “‘polymerization reactions’ are not synonymous with polymerase chain reactions”

and “[t]here is no indication that the inventors of [the ’148 and ’193 patents] were contemplating

PCR in microfluidic droplets at the time of the 544 provisional when describing polymerization

reactions.” The assertion of one or more of the ’193 patent, the ’148 patent, the ’780 patent, and

the ’365 patent is thus made by Plaintiffs with unclean hands.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 24 of 44 PageID #: 5934




                                   SEVENTEENTH DEFENSE

                                          (Patent Misuse)

       Plaintiffs are not entitled to relief by reason of their misuse of the Asserted Patents,

including because Plaintiffs attempted to use their rights to the Asserted Patents to obtain or

coerce an unfair commercial advantage.

                                    EIGHTEENTH DEFENSE

                                  (Prosecution History Estoppel)

       Plaintiffs are estopped, based on statements, representations, and admissions made in the

specification of the patent applications, made during prosecution of the patent applications that

led to the Asserted Patents, and/or made during the prosecution of related applications, from

asserting that the claims of the patents-in-suit are infringed by Dropworks, or by Dropworks’

products or services, either directly, indirectly, contributorily, through the doctrine of

equivalents, or otherwise.

       By way of non-limiting example, Plaintiffs distinguished the purported inventions

claimed in the ’193 Patent or related applications from Shaw Stewart (WO 84/02000), and the

’780 Patent or related applications from Handique (U.S. 6,130,098) in such a way as to estop

Plaintiffs from asserting that the Continuum Digital Flow PCR system infringes the claims of the

Patents-in-Suit, including through the doctrine of equivalents.

                                    NINETEENTH DEFENSE

                                     (Limitation on Damages)

       The relief sought by Plaintiffs based on Dropworks’ alleged infringement of the Asserted

Patents is limited by 35 U.S.C. § 287 to the extent that the owner(s) of the Asserted Patents,

and/or their licensees, failed to mark allegedly practicing products. Plaintiffs’ claims of
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 25 of 44 PageID #: 5935




infringement and/or claims for relief against Dropworks are barred or limited in whole or in part

under 35 U.S.C. §§ 286, 287, and/or 288.

                                   TWENTIETH DEFENSE

                                      (No Equitable Relief)

       On information and belief, Plaintiffs are not entitled to equitable relief with respect to the

Asserted Patents under any theory because Plaintiffs have not and will not suffer irreparable

harm, are not without adequate remedy at law, the balance of the hardships does not favor entry

of an injunction, and/or public policy concerns weigh against any equitable relief. Plaintiffs’

unclean hands additionally disqualify Plaintiffs from obtaining equitable relief.

                                 TWENTY-FIRST DEFENSE

                                     (No Exceptional Case)

       Plaintiffs have no basis to allege that this case is an exceptional case justifying an award

of attorney fees to Plaintiffs under 35 U.S.C. §§ 284 and 285.

                                TWENTY-SECOND DEFENSE

                                     (No Recovery of Costs)

       Plaintiffs are not entitled to costs and their costs are limited under 35 U.S.C. § 288.

                                 TWENTY-THIRD DEFENSE

                             (Non-Infringement of the ’148 Patent)

       Dropworks has not infringed, and will not infringe, directly or indirectly, literally or

under the doctrine of equivalents, any valid and enforceable claim of the ’148 patent.

                                TWENTY-FOURTH DEFENSE

                                 (Invalidity of the ’148 Patent)

       The claims of the ’148 patent are invalid under 35 U.S.C. §§ 101, 102, 103, 112, 115
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 26 of 44 PageID #: 5936




and/or 116, or the Rules and Regulations of the U.S. Patent and Trademark Office (“PTO”) set

forth in Title 37 of the Code of Federal Regulations.

                                 TWENTY-FIFTH DEFENSE

                             (Non-Infringement of the ’394 Patent)

       Dropworks has not infringed, and will not infringe, directly or indirectly, literally or

under the doctrine of equivalents, any valid and enforceable claim of the ’394 patent.

                                 TWENTY-SIXTH DEFENSE

                                 (Invalidity of the ’394 Patent)

       The claims of the ’394 patent are invalid under 35 U.S.C. §§ 101, 102, 103, 112, 115

and/or 116, or the Rules and Regulations of the U.S. Patent and Trademark Office (“PTO”) set

forth in Title 37 of the Code of Federal Regulations.

                               TWENTY-SEVENTH DEFENSE

                                       (Judicial Estoppel)

       Plaintiffs are estopped, based on conflicting statements, representations, and/or

admissions made in other proceedings, from asserting that the claims of the patents-in-suit are

infringed by Dropworks, or by Dropworks’ products or services, either directly, indirectly,

contributorily, through the doctrine of equivalents, or otherwise.

       By way of non-limiting example, Plaintiffs have taken diametrically opposed positions

before the Patent Office during prosecution of the ’148 patent and before the Patent Trial and

Appeal Board (“PTAB”) in the pending inter partes review (“IPR”) proceedings for the ’780 and

’365 patents. During prosecution of the ’148 patent, Plaintiff The University of Chicago

overcame a rejection of the pending claims as invalid in view of prior art by claiming priority to

earlier filed provisional application No. 60/394,544 (the “’544 provisional”). The University of
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 27 of 44 PageID #: 5937




Chicago argued that the ’544 provisional disclosed PCR in droplets because it disclosed a

polymerization reaction and “PCR is clearly a polymerization reaction.” The examiner accepted

The University of Chicago’s argument (the only one offered in response to the pending

obviousness rejection) and issued a Notice of Allowance expressly noting that “Applicants

convinced the examiner that they pioneered performing PCR reactions in flowing droplets in the

high-competitive field of microfluidics related to biochemical applications.” The ’193 patent,

which is a continuation of the ’148 patent, claims priority to the same ’544 provisional.

Plaintiffs in this case collectively assert that Dropworks infringes the ’193 patent and the ’148

patent, and so are necessarily alleging that the ’148 patent and the ’193 patent are valid and

validly issued. Plaintiffs never retracted or corrected the statement made to the Patent Office

regarding the alleged disclosures of the ’544 provisional. In part on the basis of the never-

retracted or corrected priority claim, Dropworks asserted the ’193 patent as prior art against the

’780 and ’365 patents in the pending IPR proceedings. In response, through the same counsel

representing all Plaintiffs in the action before this Court, Plaintiff LLNS asserted to the PTAB

that the ’193 patent is not prior art to the ’780 and ’365 patents because the ’544 provisional does

not disclose PCR in droplets. In direct conflict with its co-Plaintiff’s statements during

prosecution, LLNS asserted that “‘polymerization reactions’ are not synonymous with

polymerase chain reactions” and “[t]here is no indication that the inventors of [the ’148 and ’193

patents] were contemplating PCR in microfluidic droplets at the time of the 544 provisional

when describing polymerization reactions.”

                        Reservation of Additional Defenses and Claims

       Dropworks is currently without sufficient knowledge or information upon which to form

a belief as to whether additional defenses or counterclaims are available. Therefore, Dropworks
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 28 of 44 PageID #: 5938




reserves the right to amend this Answer to assert any such additional defenses or counterclaims

based on legal theories that may become apparent through discovery or through further legal

analysis of Plaintiffs’ positions, claims and allegations in this litigation.

                                          JURY DEMAND

        Dropworks requests a jury trial on all claims so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, Dropworks prays for the following relief:

        1. That judgment on the TAC, and on each cause of action therein, be entered in favor of

             Dropworks;

        2. That the Court deny Plaintiffs injunctive relief of any kind;

        3. That this Court declare this case an exceptional case and award Dropworks its

             attorneys’ fees and expenses under 35 U.S.C. § 285; and

        4. Such other relief as the Court deems just and proper.

                                        COUNTERCLAIMS

                                   NATURE OF THE ACTION

        1.      Dropworks seeks a declaration that the ’193 patent, ’310 patent, ’780 patent, ’365

patent, ’289 patent, ’148 patent, and ’394 patent are invalid and that Dropworks does not infringe

them.

                                           THE PARTIES

        2.      Dropworks is a life sciences corporation organized and existing under the laws of

the State of Delaware, having a principal place of business at 2560 55th Street, Suite 100,

Boulder, CO 80301.

        3.      On information and belief, Bio-Rad is a life sciences corporation organized and

existing under the laws of the State of Delaware, having a principal place of business at 1000
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 29 of 44 PageID #: 5939




Alfred Nobel Drive, Hercules, California 94547.

        4.      On information and belief, the University of Chicago is a university incorporated

as an Illinois not-for-profit corporation, having a principal place of business at 5801 S. Ellis

Avenue, Chicago, Illinois 60637.

        5.      On information and belief, LLNS is an entity owned by the U.S. government and

operated by Lawrence Livermore National Security, LLC under contract with the U.S.

Department of Energy’s National Nuclear Security Administration, having a principal place of

business at 2300 First Street, Suite 203, Livermore, California 94550.

        6.      On information and belief, Harvard University is a university incorporated as a

Massachusetts non-for-profit institution, having a principal place of business at 1563

Massachusetts Avenue, Cambridge, Massachusetts 02138.

                                  JURISDICTION AND VENUE

        7.      This action arises under the patent laws of the United States of America, 35

U.S.C. § 1 et seq. To the extent this Court has subject matter jurisdiction over the TAC, the

Court has subject matter jurisdiction over these Counterclaims pursuant to 28 U.S.C. §§ 1331,

1338(a), 2201, and 2202.

        8.      This Court has personal jurisdiction over Plaintiffs, because Plaintiffs invoked the

jurisdiction of this Court by filing this action.

        9.      Venue in this judicial district is proper over these Counterclaims pursuant to 28

U.S.C. § 1391(b) and (c).

                                    FIRST COUNTERCLAIM

                    (Declaratory Judgment of Invalidity of the ’193 Patent)

        10.     Dropworks incorporates each of the preceding paragraphs of its Counterclaims as
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 30 of 44 PageID #: 5940




if set forth fully herein.

        11.     In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’193

patent. As a result of Plaintiffs’ actions and statements, including the filing of the TAC, an

actual and justiciable controversy exists between Dropworks and Plaintiffs with regard to

infringement of the ’193 patent.

        12.     A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’193 patent.

        13.     The ’193 patent is invalid for failure to comply with the conditions for

patentability, including, but not limited to, 35 U.S.C. §§ 101, 102, 103, 112, 115, and/or 116.

        14.     By way of non-limiting example, the ’193 patent is anticipated and/or obvious

under 35 U.S.C. §§ 102 and 103 in view of at least J.R. Burns, et al., The Intensification of Rapid

Reactions in Multiphase Systems Using Slug Flow in Capillaries, 1 Lab on a Chip 10, 10-15

(2001) (“Burns I”), M.A. Burns, et al., Microfabricated Structures for Integrated DNA Analysis,

93 Proc. Nat’l Acad. Sci. USA 5556, 5556-61 (May 1996) (“Burns II”), U.S. Patent No.

5,270,183 (“Corbett”), Kopp, M.U. et al., Chemical Amplification: Continuous-Flow PCR on a

Chip, 280 Science 1046-48 (1998) (“Kopp”), E.T. Lagally, et al., Single-Molecule DNA

Amplification and Analysis in an Integrated Microfluidic Device, 73 Anal. Chem. 565, 565-70

(2001) (“Lagally”), U.S. Patent App. Pub. No. US 2002/0058332 (“Quake”), International Pub.

No. WO 1984/02000 (“Shaw Stewart”), and/or B. Vogelstein, et al., Digital PCR, 96 Proc. Nat’l

Acad. Sci. 9236, 9236-41 (1999) (“Vogelstein”).

        15.     By way of further non-limiting example, the ’193 patent is invalid under §§ 101,

102, 115, and/or 116 for failing to name the correct inventors as evidenced by the fact that
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 31 of 44 PageID #: 5941




substantial, material portions of its disclosure are copied from the Quake prior art reference.

          16.   Dropworks seeks a declaratory judgment that the ’193 patent is invalid under 35

U.S.C. §§ 101, 102, 103, 112, 115, and/or 116.

                                   SECOND COUNTERCLAIM

                (Declaratory Judgment of Non-Infringement of the ’193 Patent)

          17.   Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.

          18.   In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’193

patent.

          19.   As a result of Plaintiffs’ actions and statements, including the filing of the TAC,

an actual and justiciable controversy exists between Dropworks and the Plaintiffs with regard to

infringement of the ’193 patent.

          20.   Dropworks has not been and is not now infringing, either directly or indirectly, by

inducement, or contributorily, either literally or under the doctrine of equivalents, any valid and

enforceable claim of the ’193 patent.

          21.   A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’193 patent.

          22.   By this Counterclaim, Dropworks seeks a judicial declaration and determination

that Dropworks does not infringe and has not directly or indirectly infringed, either literally or

under the doctrine of equivalents, contributed to the infringement of, or induced the infringement

of any valid claim of the ’193 patent, and is not liable for any alleged infringement of the ’193

patent.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 32 of 44 PageID #: 5942




                                   THIRD COUNTERCLAIM

                     (Declaratory Judgment of Invalidity of the ’310 Patent)

        23.     Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.

        24.     In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’310

patent. As a result of Plaintiffs’ actions and statements, including the filing of the TAC, an

actual and justiciable controversy exists between Dropworks and Plaintiffs with regard to

infringement of the ’310 patent.

        25.     A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’310 patent.

        26.     The ’310 patent is invalid for failure to comply with the conditions for

patentability, including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and/or 112.

        27.     By way of non-limiting example, the ’310 patent is anticipated and/or obvious

under 35 U.S.C. §§ 102 and 103, in view of at least International Pub. No. WO 2009/015296

(“Mathies”), U.S. Patent No. 8,889,083 (“Ismagilov ’083”), and/or U.S. Patent No. 6,130,098

(“Handique”).

        28.     Dropworks seeks a declaratory judgment that the ’310 patent is invalid under 35

U.S.C. §§ 101, 102, 103, and/or 112.

                                   FOURTH COUNTERCLAIM

                (Declaratory Judgment of Non-Infringement of the ’310 Patent)

        29.     Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 33 of 44 PageID #: 5943




          30.   In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’310

patent.

          31.   As a result of Plaintiffs’ actions and statements, including the filing of the TAC,

an actual and justiciable controversy exists between Dropworks and the Plaintiffs with regard to

infringement of the ’310 patent.

          32.   Dropworks has not been and is not now infringing, either directly or indirectly, by

inducement, or contributorily, either literally or under the doctrine of equivalents, any valid and

enforceable claim of the ’310 patent.

          33.   A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’310 patent.

          34.   By this Counterclaim, Dropworks seeks a judicial declaration and determination

that Dropworks does not infringe and has not directly or indirectly infringed, either literally or

under the doctrine of equivalents, contributed to the infringement of, or induced the infringement

of any valid claim of the ’310 patent, and is not liable for any alleged infringement of the ’310

patent.

                                   FIFTH COUNTERCLAIM

                     (Declaratory Judgment of Invalidity of the ’780 Patent)

          35.   Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.

          36.   In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’780

patent. As a result of Plaintiffs’ actions and statements, including the filing of the TAC, an

actual and justiciable controversy exists between Dropworks and Plaintiffs with regard to
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 34 of 44 PageID #: 5944




infringement of the ’780 patent.

          37.    A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’780 patent.

          38.    The ’780 patent is invalid for failure to comply with the conditions for

patentability, including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and/or 112.

          39.    By way of non-limiting example, the ’780 patent is anticipated and/or obvious

under 35 U.S.C. §§ 102 and 103, in view of at least Burns I, Burns II, Corbett, Kopp, Lagally,

Quake, Shaw Stewart, and/or Vogelstein.

          40.    An actual controversy has arisen and now exists between the parties concerning

the validity of the ’780 patent.

          41.    Dropworks seeks a declaratory judgment that the ’780 patent is invalid under 35

U.S.C. §§ 101, 102, 103, and/or 112.

                                    SIXTH COUNTERCLAIM

          (Declaratory Judgment of Invalidity of the ’780 Patent under 35 U.S.C. § 251)

          42.    Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.

          43.    The ’780 patent is invalid for failure to comply with the requirements of 35

U.S.C. § 251.

          44.    By way of non-limiting example, the ’780 patent is invalid under 35 U.S.C. §

251(d), because it is a reissue patent enlarging the scope of the claims of the original patent that

failed to clearly indicate intent to broaden claims within two years of the grant of the original

patent.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 35 of 44 PageID #: 5945




          45.   Dropworks seeks a declaratory judgment that the ’780 patent is invalid under 35

U.S.C. § 251.

                                   SEVENTH COUNTERCLAIM

                (Declaratory Judgment of Non-Infringement of the ’780 Patent)

          46.   Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.

          47.   In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’780

patent.

          48.   As a result of Plaintiffs’ actions and statements, including the filing of the TAC,

an actual and justiciable controversy exists between Dropworks and the Plaintiffs with regard to

infringement of the ’780 patent.

          49.   Dropworks has not been and is not now infringing, either directly or indirectly, by

inducement, or contributorily, either literally or under the doctrine of equivalents, any valid and

enforceable claim of the ’780 patent.

          50.   A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’780 patent.

          51.   By this Counterclaim, Dropworks seeks a judicial declaration and determination

that Dropworks does not infringe and has not directly or indirectly infringed, either literally or

under the doctrine of equivalents, contributed to the infringement of, or induced the infringement

of any valid claim of the ’780 patent, and is not liable for any alleged infringement of the ’780

patent.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 36 of 44 PageID #: 5946




                                   EIGHTH COUNTERCLAIM

                     (Declaratory Judgment of Invalidity of the ’365 Patent)

        52.     Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.

        53.     In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’365

patent. As a result of Plaintiffs’ actions and statements, including the filing of the TAC, an

actual and justiciable controversy exists between Dropworks and Plaintiffs with regard to

infringement of the ’365 patent.

        54.     A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’365 patent.

        55.     The ’365 patent is invalid for failure to comply with the conditions for

patentability, including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and/or 112.

        56.     By way of non-limiting example, the ’365 patent is invalid because it is

anticipated and/or obvious under 35 U.S.C. §§ 102 and 103, in view of at least Burns I, Burns II,

Corbett, Kopp, Lagally, Quake, Shaw Stewart, and/or Vogelstein.

        57.     An actual controversy has arisen and now exists between the parties concerning

the validity of the ’365 patent.

        58.     Dropworks seeks a declaratory judgment that the ’365 patent is invalid under 35

U.S.C. §§ 101, 102, 103, and/or 112.

                                   NINTH COUNTERCLAIM

        (Declaratory Judgment of Invalidity of the ’365 Patent under 35 U.S.C. § 251)

        59.     Dropworks incorporates each of the preceding paragraphs of its Counterclaims as
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 37 of 44 PageID #: 5947




if set forth fully herein.

          60.   The ’365 patent is invalid for failure to comply with the requirements of 35

U.S.C. § 251.

          61.   By way of non-limiting example, the ’365 patent is invalid under 35 U.S.C. §

251(d), because it is a reissue patent enlarging the scope of the claims of the original patent

applied for over two years from the grant of the original patent, and that failed to clearly indicate

intent to broaden claims within two years of the grant of the original patent.

          62.   Dropworks seeks a declaratory judgment that the ’365 patent is invalid under 35

U.S.C. § 251.

                                   TENTH COUNTERCLAIM

                (Declaratory Judgment of Non-Infringement of the ’365 Patent)

          63.   Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.

          64.   In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’365

patent.

          65.   As a result of Plaintiffs’ actions and statements, including the filing of the TAC,

an actual and justiciable controversy exists between Dropworks and the Plaintiffs with regard to

infringement of the ’365 patent.

          66.   Dropworks has not been and is not now infringing, either directly or indirectly, by

inducement, or contributorily, either literally or under the doctrine of equivalents, any valid and

enforceable claim of the ’365 patent.

          67.   A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 38 of 44 PageID #: 5948




respect the ’365 patent.

          68.   By this Counterclaim, Dropworks seeks a judicial declaration and determination

that Dropworks does not infringe and has not directly or indirectly infringed, either literally or

under the doctrine of equivalents, contributed to the infringement of, or induced the infringement

of any valid claim of the ’365 patent, and is not liable for any alleged infringement of the ’365

patent.

                                ELEVENTH COUNTERCLAIM

                     (Declaratory Judgment of Invalidity of the ’289 Patent)

          69.   Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.

          70.   In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’289

patent. As a result of Plaintiffs’ actions and statements, including the filing of the TAC, an

actual and justiciable controversy exists between Dropworks and Plaintiffs with regard to

infringement of the ’289 patent.

          71.   A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’289 patent.

          72.   The ’289 patent is invalid for failure to comply with the conditions for

patentability, including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and/or 112.

          73.   By way of non-limiting example, the ’289 patent is invalid because it is

anticipated and/or obvious under 35 U.S.C. §§ 102 and 103, in view of at least Burns I, Burns II,

Corbett, Kopp, Lagally, Quake, Shaw Stewart, and/or Vogelstein.

          74.   An actual controversy has arisen and now exists between the parties concerning
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 39 of 44 PageID #: 5949




the validity of the ’289 patent.

          75.   Dropworks seeks a declaratory judgment that the ’289 patent is invalid under 35

U.S.C. §§ 101, 102, 103, and/or 112.

                                   TWELFTH COUNTERCLAIM

                (Declaratory Judgment of Non-Infringement of the ’289 Patent)

          76.   Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.

          77.   In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’289

patent.

          78.   As a result of Plaintiffs’ actions and statements, including the filing of the TAC,

an actual and justiciable controversy exists between Dropworks and the Plaintiffs with regard to

infringement of the ’289 patent.

          79.   Dropworks has not been and is not now infringing, either directly or indirectly, by

inducement, or contributorily, either literally or under the doctrine of equivalents, any valid and

enforceable claim of the ’289 patent.

          80.   A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’289 patent.

          81.   By this Counterclaim, Dropworks seeks a judicial declaration and determination

that Dropworks does not infringe and has not directly or indirectly infringed, either literally or

under the doctrine of equivalents, contributed to the infringement of, or induced the infringement

of any valid claim of the ’289 patent, and is not liable for any alleged infringement of the ’289

patent.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 40 of 44 PageID #: 5950




                               THIRTEENTH COUNTERCLAIM

                     (Declaratory Judgment of Invalidity of the ’148 Patent)

        82.     Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.

        83.     In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’148

patent. As a result of Plaintiffs’ actions and statements, including the filing of the TAC, an

actual and justiciable controversy exists between Dropworks and Plaintiffs with regard to

infringement of the ’148 patent.

        84.     A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’148 patent.

        85.     The ’148 patent is invalid for failure to comply with the conditions for

patentability, including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and/or 112.

        86.     By way of non-limiting example, the ’148 patent is invalid because it is

anticipated and/or obvious under 35 U.S.C. §§ 102 and 103, in view of at least Burns I, Burns II,

Corbett, Kopp, Lagally, Quake, Shaw Stewart, and/or Vogelstein.

        87.     An actual controversy has arisen and now exists between the parties concerning

the validity of the ’148 patent.

        88.     Dropworks seeks a declaratory judgment that the ’148 patent is invalid under 35

U.S.C. §§ 101, 102, 103, and/or 112.

                              FOURTEENTH COUNTERCLAIM

                (Declaratory Judgment of Non-Infringement of the ’148 Patent)

        89.     Dropworks incorporates each of the preceding paragraphs of its Counterclaims as
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 41 of 44 PageID #: 5951




if set forth fully herein.

          90.   In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’148

patent.

          91.   As a result of Plaintiffs’ actions and statements, including the filing of the TAC,

an actual and justiciable controversy exists between Dropworks and the Plaintiffs with regard to

infringement of the ’148 patent.

          92.   Dropworks has not been and is not now infringing, either directly or indirectly, by

inducement, or contributorily, either literally or under the doctrine of equivalents, any valid and

enforceable claim of the ’148 patent.

          93.   A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’148 patent.

          94.   By this Counterclaim, Dropworks seeks a judicial declaration and determination

that Dropworks does not infringe and has not directly or indirectly infringed, either literally or

under the doctrine of equivalents, contributed to the infringement of, or induced the infringement

of any valid claim of the ’148 patent, and is not liable for any alleged infringement of the ’148

patent.

                                FIFTEENTH COUNTERCLAIM

                     (Declaratory Judgment of Invalidity of the ’394 Patent)

          95.   Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.

          96.   In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’394

patent. As a result of Plaintiffs’ actions and statements, including the filing of the TAC, an
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 42 of 44 PageID #: 5952




actual and justiciable controversy exists between Dropworks and Plaintiffs with regard to

infringement of the ’394 patent.

        97.     A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’394 patent.

        98.     The ’394 patent is invalid for failure to comply with the conditions for

patentability, including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and/or 112.

        99.     By way of non-limiting example, the ’394 patent is invalid because it is

anticipated and/or obvious under 35 U.S.C. §§ 102 and 103, in view of at least Clausell-Tormos

et al., Droplet –Based Microfluidic Platforms for the Encapsulation and Screening of

Mammalian Cells and Multicellular Organisms, Chemistry & Biology 15, 427-437 (May 2008),

and U.S. Patent No. 10,054,961 to Ismagilov et al.

        100.    By another way of non-limiting example, the ’394 patent is invalid for improper

inventorship, including because it improperly omits inventors from related applications in the

chain of priority.

        101.    An actual controversy has arisen and now exists between the parties concerning

the validity of the ’394 patent.

        102.    Dropworks seeks a declaratory judgment that the ’394 patent is invalid under 35

U.S.C. §§ 101, 102, 103, and/or 112.

                                   SIXTEENTH COUNTERCLAIM

                (Declaratory Judgment of Non-Infringement of the ’394 Patent)

        103.    Dropworks incorporates each of the preceding paragraphs of its Counterclaims as

if set forth fully herein.
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 43 of 44 PageID #: 5953




          104.   In their TAC, Plaintiffs have expressly accused Dropworks of infringing the ’394

patent.

          105.   As a result of Plaintiffs’ actions and statements, including the filing of the TAC,

an actual and justiciable controversy exists between Dropworks and the Plaintiffs with regard to

infringement of the ’394 patent.

          106.   Dropworks has not been and is not now infringing, either directly or indirectly, by

inducement, or contributorily, either literally or under the doctrine of equivalents, any valid and

enforceable claim of the ’394 patent.

          107.   A judicial declaration and determination is necessary and appropriate at this time

given Plaintiffs’ allegations and in order that Dropworks may ascertain its rights and duties with

respect the ’394 patent.

          108.   By this Counterclaim, Dropworks seeks a judicial declaration and determination

that Dropworks does not infringe and has not directly or indirectly infringed, either literally or

under the doctrine of equivalents, contributed to the infringement of, or induced the infringement

of any valid claim of the ’394 patent, and is not liable for any alleged infringement of the ’394

patent.

                                           JURY DEMAND

          Dropworks requests a jury trial on all claims so triable.

                                       PRAYER FOR RELIEF

          WHEREFORE, Dropworks request that judgment be entered in favor of Dropworks and

against Plaintiffs:

          1.     Declaring that each of the Asserted Patents is invalid;

          2.     Declaring that Dropworks does not infringe, directly or indirectly, literally or
Case 1:20-cv-00506-RGA Document 77 Filed 03/22/21 Page 44 of 44 PageID #: 5954




under the doctrine of equivalents, any claim of the Asserted Patents;

       3.      Awarding Dropworks costs and attorneys’ fees;

       4.      Declaring Dropworks’ case to be exceptional and awarding Dropworks attorneys’

fees and expenses under 35 U.S.C. § 285; and

       5.      Awarding Dropworks such other relief as the Court deems just and proper.

                              DROPWORKS’ JURY DEMAND

       Dropworks requests a jury trial on all claims and counterclaims so triable.


                                               /s/ Jason J. Rawnsley
 OF COUNSEL:                                   Frederick L. Cottrell, III (#2555)
                                               Jason J. Rawnsley (#5379)
 Daralyn J. Durie                              Alexandra M. Ewing (#6407)
 Eugene Novikov                                RICHARDS, LAYTON & FINGER, P.A.
 Andrew L. Perito                              One Rodney Square
 Eneda Hoxha                                   920 North King Street
 Joyce C. Li                                   Wilmington, DE 19801
 DURIE TANGRI LLP                              (302) 651-7700
 217 Leidesdorff Street                        cottrell@rlf.com
 San Francisco, CA 94111                       rawnsley@rlf.com
 Telephone: 415-362-6666                       ewing@rlf.com
 Facsimile: 415-236-6300
 ddurie@durietangri.com                        Attorneys for Dropworks, Inc.
 enovikov@durietangri.com
 aperito@durietangri.com
 ehoxda@durietangri.com
 jli@durietangri.com

 Kira A. Davis
 Moon Hee Lee
 DURIE TANGRI LLP
 953 East 3rd Street
 Los Angeles, CA 90013
 Telephone: 213-992-4499
 Facsimile: 415-236-6300
 kdavis@durietangri.com
 mlee@durietangri.com

 Dated: March 22, 2021
